IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0381
                            Filed November 17, 2022


MARK ALAN TROUTMAN,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Mills County, Jeffrey L. Larson,

Judge.



      Mark Troutman appeals the denial of his application for postconviction relief.

AFFIRMED.




      Christopher J. Roth of Roth Weinstein, LLC, Omaha, Nebraska, for

appellant.

      Thomas J. Miller, Attorney General, and Thomas E. Bakke, Assistant

Attorney General, for appellee State.



      Considered by Bower, C.J., and Vaitheswaran and Tabor, JJ.
                                          2


VAITHESWARAN, Judge.

       A jury found Mark Troutman guilty of first-degree murder in connection with

the shooting death of his ex-girlfriend. The court of appeals affirmed his judgment

and sentence. State v. Troutman, No. 17-0277, 2018 WL 1182623, at *3 (Iowa Ct.

App. Mar. 7, 2018). Troutman filed an application for postconviction relief. The

district court denied the application following an evidentiary hearing.

       On appeal, Troutman contends (I) his trial attorneys were ineffective in

failing to (A) pursue a renewed motion for change of venue, (B) give him all the

discovery materials, (C) call witnesses on his intoxication defense, (D) argue for

the lesser-included offense of voluntary manslaughter, and (E) object to evidence

of the deceased’s good character; and (II) his appellate attorney was ineffective in

failing to (A) appeal the partial denial of his suppression motion and (B) appeal the

denial of the motions for change of venue. Ineffective-assistance claims require

proof of deficient performance and prejudice. See Strickland v. Washington, 466

U.S. 668, 687 (1984). “Failure to prove either prong is fatal to an ineffective-

assistance-of-counsel claim.” State v. Lorenzo Baltazar, 935 N.W.2d 862, 868

(Iowa 2019). We begin and end with the prejudice prong.

       We have presumed prejudice for ineffective-assistance claims that “rise to

the level of structural errors.” See Sothman v. State, 967 N.W.2d 512, 530 (Iowa

2021). Troutman does not contend any of his claims require a presumption of

prejudice. Accordingly, we apply the general prejudice standard, which requires a

showing of a reasonable probability that the result would have been different but

for counsel’s errors. See State v. Kuhse, 937 N.W.2d 622, 628 (Iowa 2020). The
                                          3


standard will not be satisfied where there is overwhelming evidence against the

defendant. Id. Our de novo review of the trial record reveals the following facts.

       Troutman began a long-distance romantic relationship with an Iowan. He

occasionally traveled from Ohio to western Iowa to see her. One day, he arrived

by train expecting her to pick him up, only to discover she was not there. She

texted him the next day asking, “When do you want to meet so I can give you you[r]

stuff back[?]” Troutman responded, “I don’t understand.” She clarified that she

was ending the relationship.

       In conveying his feelings about the breakup to another person, Troutman

texted, “It took everything I had as a person to not start hitting her until she wasn’t

alive anymore.” He told someone else he contemplated a murder/suicide.

       Troutman returned to Iowa and shot the woman in her head outside her

place of employment. Witnesses pointed to Troutman as the shooter. Following

the shooting, the manager of the hotel where Troutman was staying found

Troutman crying in his room. She informed him of the shooting. He responded it

was him they were looking for and said, “you know what I did.” He then got the

gun, showed it to her, put it down, and went to the lobby with the manager to wait

for police.

       Officers found writing on the wall inside Troutman’s hotel room saying he

was sorry and signed with the initials “MT.” He also wrote, “Please ask [the

woman], she’s the one who lied and cheated on me, why I did it.” He referred to

texts on his phone and said, “I just couldn’t cope with what I thought was real but

apparently nothing was real ever.” He continued, “Why make me travel eight, nine
                                          4


hours to surprise me. That’s why I did it. I’m so sorry I let everyone down but I

can’t live with that and neither should she.”

       We conclude the record overwhelmingly establishes Troutman’s guilt.

Troutman failed to establish Strickland prejudice, and the district court

appropriately denied all his ineffective-assistance-of-counsel claims.

       AFFIRMED.